     Case 1:03-md-01570-GBD-SN Document 4373 Filed 01/22/19 Page 1 of 6



                   MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                    In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

 Plaintiffs’ Executive Committee for Personal           Plaintiffs’ Executive Committee for
            Injury and Death Claims                             Commercial Claims
 Ronald L. Motley, (1944-2013)                        Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori,         Sean Carter, Co-Chair
 Co-Chairs                                            COZEN O’CONNOR
 MOTLEY RICE LLC
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel             J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                             COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC

                                             VIA ECF
January 22, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       RE:     In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn,

        The public interest in these proceedings is extraordinary. Saudi government officials
provided critical support for the September 11 terrorist attacks that murdered thousands and
injured countless others on U.S. soil. Those attacks necessitated U.S. military operations abroad
that remain ongoing 17 years later and have claimed thousands more lives. The attacks have also
fundamentally reshaped American security in the modern era.

       Yet the Kingdom of Saudi Arabia demands that its documents filed before this Court be
shrouded in secrecy. This cannot stand.

        Every effort must be made to keep this Court’s records freely available. The 9/11
families have a right to an open hearing. See Press-Enterprise Co. v. Superior Court, 464 U.S. 1,
13 (1986)(Press-Enterprise II)(“Criminal acts, especially certain violent crimes, provoke public
concern, outrage and hostility...” and open courts provide “an outlet for these understandable
reactions and emotions.”). As the Supreme Court has observed: “People in an open society do
not demand infallibility from their institutions, but it is difficult for them to accept what they are
prohibited from observing.” Id. Any restrictions on the public’s access to judicial documents
should only occur for the “most compelling reasons.” Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 123 (2d Cir. 2006). Plaintiffs therefore request that all documents unilaterally

                                                                                              Page 1
     Case 1:03-md-01570-GBD-SN Document 4373 Filed 01/22/19 Page 2 of 6



marked as confidential by Saudi Arabia and filed before this Court, together with the portions of
court filings citing those documents, be unsealed.1

       Plaintiffs’ Exhibit A-1 is submitted together with this letter. Exhibit A-1 copies Saudi
Arabia’s Exhibit A, and adds (in italics) Plaintiffs comments and citations for each document.
Because of Saudi Arabia’s confidentiality designations, Exhibit A-1 is filed under seal.

       A.      Public information cannot be sealed

       The Kingdom’s application has a fatal defect: most of the information that it asks this
Court to seal is already in the public record. Kingdom documents that contain information that is
already public cannot be deemed confidential and sealed from public view. Gambale v.
Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004).

        As set forth in Plaintiffs’ Exhibit A-1, most if not all of the documents that Saudi Arabia
asks to seal include information that has already been made public in Plaintiffs’ Complaints and
other filings before this Court; the 9/11 Commission Report and its associated documents
(including publically released FBI documents); the Congressional Joint Inquiry Report; and,
published press accounts. Plaintiffs respectfully refer the Court to the citations to those public
documents in Exhibit A-1.

        The Kingdom documents at issue contain additional evidence that corroborates such
public information, or furnishes greater detail and background for the information. The
Kingdom has made no showing why such additional evidence should be kept under seal,
particularly given the fact that the key information is already public. As the Second Circuit
observed, “[w]e simply do not have the power, even were we of the mind to use it if we had, to
make what has...become public private again.” Id.; Centauri Shipping Ltd. v. Western Bulk
Carriers KS, 528 F.Supp.2d 197, 205–06 (S.D.N.Y. 2007)(documents could not be sealed where
information had already been the subject of press accounts).

        For example, it is public information that Saudi Arabia named Thumairy as its
“accredited diplomat” and “administrative officer” at its Los Angeles Consulate; and, that the
Kingdom presented him to the United States as an Embassy employee. In fact, the Kingdom’s
counsel Michael Kellogg told this Court in 2015 that Thumairy was “an employee of the Saudi
embassy.” PEC Motion to Compel Exh. 9 at 21. The Kingdom has no basis to redact Plaintiffs
Memorandum in Support of its Motion to Compel and seal numerous exhibits. Plaintiffs’ Memo.
at 3; Exh. A-1 ¶¶4, 6, 23, 24, 60.

        Likewise, public materials disclose that Thumairy was: (a) the leader of an “extremist
faction” at the King Fahad Mosque with “radical followers” who were “supportive of the events
of September 11, 2001”; (b) a Saudi government Propagator assigned by the Kingdom, along


1
 The only exception, as set forth in the accompanying Plaintiffs’ Exhibit A-1 and Section C.,
infra, is Plaintiffs’ proposal that the parties meet and confer regarding appropriate redactions
based on privacy interests that bear no relationship to the issues herein. The Kingdom did not
meet and confer with the Plaintiffs regarding such redactions before filing its application.
                                                                                             Page 2
     Case 1:03-md-01570-GBD-SN Document 4373 Filed 01/22/19 Page 3 of 6



with Mohammed al-Muhanna, to work at the Mosque through 2003; (c) scrutinized by the
Mosque and Saudi Arabia in 2002-2003 for “espousing extremist views”; (d) detained and
denied entry by U.S. authorities at Los Angeles International Airport in May 2003; and (e)
authorized by the Kingdom to be interviewed by the 9/11 Commission. Despite these public
details, the Kingdom improperly asks to redact Plaintiffs’ Memorandum and seal numerous
exhibits. Plaintiffs’ Memo. at 8, 10; Exh. A-1 ¶¶5, 6, 7, 9, 12-16, 24, 31, 32. Moreover, Saudi
Arabia’s own documents seized in a 2004 FBI raid show that the Kingdom held a conference for
its U.S. Propagator employees at the King Fahad Mosque in July 1999. Yet the Kingdom asks to
redact Plaintiffs’ Memorandum and seal exhibits. Plaintiffs’ Memo. at 10; Exh. A-1 ¶¶10-11.

       Many additional examples of public information in the documents that the Kingdom asks
this Court to seal in their entirety are set forth in Exhibit A-1. Those documents address such
subjects as Saudi government employee Omar al-Bayoumi’s pay, Exh. A-1 ¶¶80-82, education,
Exh. A-1 ¶¶33-39, 42-43, 85-87, and visits to the Saudi Consulate, Exh. A-1 ¶20; the funding of
the King Fahad Mosque, Exh. A-1 ¶¶ 8, 18-19, 50, 65, 75-76; and, the appointment of one of
Thumairy’s superiors, Musaed al-Jarrah, to his position at the Saudi Embassy, Exh. A-1 ¶52.

       B.      The Kingdom does not meet its heavy burden to justify the sealing of judicial
               documents

         The Kingdom has the heavy burden of showing the “exceptional circumstances” and
“higher values” necessary to overcome the presumption of public access to judicial documents
under the First Amendment and common law. Lugosch, 435 F.3d at 120-21, 124. Contrary to
the Second Circuit rule, the Kingdom advances broad and conclusory arguments for sealing, and
fails to explain why entire documents must be shielded from public view. No effort is made to
comply with the Second Circuit’s requirement of “narrowly tailored” redactions tied to specific
findings. Lugosch, 435 F.3d at 120; see Press-Enterprise II, 478 U.S. at 13-14 (“the proceedings
cannot be closed unless specific, on the record findings are made demonstrating that “closure is
essential to preserve higher values and is narrowly tailored to serve that interest.”).

               1.      The Vienna Convention

        Saudi Arabia’s argument under the Vienna Convention that judicial documents must be
sealed in their entirety simply because they were allegedly found inside its Embassy or Consulate
cannot circumvent the right of public access under Second Circuit case law. As discussed in the
prior section, the Kingdom’s argument leads to the illogical result that numerous documents
containing public information would be sealed.

        The Vienna Convention protects diplomatic premises from search, but does not imbue
documents with the essential values that the Kingdom must establish to overcome the
presumption of public access. The Kingdom must meet its burden to show the specific reasons –
for example, national security, attorney-client privilege, or privacy – that justify sealing portions
of the documents. The Kingdom poses its argument as one of “first impression,” KSA January
15 letter at 3, but the Second Circuit has already clearly declared that judicial documents cannot
be given blanket sealing as advocated by the Kingdom. Lugosch, 435 F.3d at 120.



                                                                                              Page 3
     Case 1:03-md-01570-GBD-SN Document 4373 Filed 01/22/19 Page 4 of 6



        The Kingdom’s argument is further belied by the fact that Article 44 of the Vienna
Convention of Consular Relations itself contemplates discovery, including document production,
in cases that do not involve consular “functions” or where the foreign state agrees to furnish the
requested evidence.2 See U.S. v. Wilburn, 497 F.2d 946 (5th Cir. 1974)(reversing district court
injunction against service by state court officer of a subpoena on a Mexican Consulate official).

         Here, Kingdom agreed to produce documents allegedly found at its Consulate and
Embassy. Moreover, the Kingdom now contends that Thumairy never worked at its Consulate or
Embassy, PEC Motion to Compel Exh. 7-E at 2, meaning that Saudi Arabia had no basis in the
first place to argue for diplomatic protections under the treaty.

        Indeed, the Kingdom has boxed itself in by manipulating the facts regarding Thumairy’s
employment status to suit its litigation purposes. At the July 2015 hearing on a motion to
dismiss, Saudi Arabia unequivocally told this Court that Thumairy “was an employee of the
Saudi embassy” as support for its argument (which this Court adopted at the time) that Thumairy
was not acting within the scope of employment. PEC Motion to Compel Exh. 9 at 21. But when
faced with its discovery obligations last year, Saudi Arabia reversed course, stated that Thumairy
did not work at its Consulate or Embassy, and made the remarkable assertion that aside from
nominal supervision, “Saudi Arabia is not currently aware of the identity of any person who
supervised, oversaw, provided direction to, or received reports from Al Thumairy, during the
stated period.” PEC Motion to Compel Exh. 5 at 13. And now, Saudi Arabia’s current
application comes full circle and asks this Court to conceal its representations to U.S. authorities
that Thumairy was a Consulate and Embassy employee. A-1 ¶¶4, 6, 23, 24, 60.

        Finally, another fatal infirmity of the Kingdom’s application is that it offers no proof that
the relevant documents were actually found inside its Consulate or Embassy, and that those same
documents could not also have been found in the Kingdom’s non-diplomatic offices.

               2.      “Sensitive” communications” or “deliberative” documents

        The Kingdom makes broad claims that certain documents should be sealed because they
contain “sensitive allegations” or internal deliberations. But no detailed discussion of such
allegations or deliberations is actually presented. See Press-Enterprise Co. v. Superior Court,
464 U.S. 501, 510 (1984)(where “the State attempts to deny the right of access in order to inhibit
the disclosure of sensitive information, it must be shown that the denial is necessitated by a
compelling governmental interest, and is narrowly tailored to serve that interest.”).

        Once again, most of the proof at issue is already public. There is no doubt that many
documents in this litigation could be “sensitive” because they show that Saudi government
officials provided support for an al Qaeda terror plot inside the U.S. But the fact that a judicial


2
 The Vienna Convention on Consular Relations provides that members of a consulate post may
be called as witnesses in judicial proceedings, and that “consulate employees shall not…decline
to give evidence…,” with the exception that there is “no obligation to give evidence concerning
matters connected with the exercise of their [consular] functions or to produce official
correspondence and documents relating thereto.” Article 44(1), (3).
                                                                                              Page 4
     Case 1:03-md-01570-GBD-SN Document 4373 Filed 01/22/19 Page 5 of 6



document provides additional evidence that supports Plaintiffs’ case, corroborates existing
government reports, is embarrassing, or leads to adverse publicity, is not a proper basis to deny
public access. U.S. v. Martoma, 2014 WL 164181 *5 (S.D.N.Y. 2014)(“The mere fact that
judicial records may reveal potentially embarrassing information is not in itself sufficient reason
to block public access....”); Prescient Acquisition Group, Inc. v. MJ Pub. Trust, 487 F.Supp.2d
374, 376 (S.D.N.Y. 2007)(“I reject the notion that a generalized concern of adverse publicity
concerning a public figure is a sufficiently compelling reason that outweighs the presumption of
access.”).

        Indeed, by enacting JASTA, Congress withdrew foreign state immunity and established a
substantive cause of action to hold foreign states liable for their decisions to support international
terrorism inside the U.S. Saudi Arabia has no basis to assert a privilege or seal its “sensitive” or
“deliberative” communications, since the Kingdom’s intent is part of the jurisdictional inquiry
that JASTA contemplated. See In re Subpoena Duces Tecum Served on the Office of the
Comptroller of the Currency, 145 F.3d 1422, 1424 (D.C.Cir. 1998)(the “deliberative process
privilege is not appropriately asserted...when a plaintiff’s cause of action turns on the
government’s intent.”); Children First Foundation, Inc. v. Martinez, 2007 WL 4344915 *7
(N.D.N.Y. 2007)(“if the party’s cause of action is directed at the government’s intent in
rendering its policy decision and closely tied to the underlying litigation then the deliberative
process privilege ‘evaporates.’”). Moreover, purely factual material contained in any
deliberative documents is not subject to any privilege. Id. at *6. The public is entitled to see the
information in judicial documents regarding the Kingdom’s acts to establish Thumairy and
Bayoumi as Saudi government agents inside the United States, and provide them with cover jobs,
pay, protection, assistance, and direction.3

       C.      Redactions for privacy information

        As detailed in Plaintiffs’ Exhibit A-1, the PECs are willing to meet and confer with Saudi
Arabia’s counsel to consider limited redactions for privacy information that do not bear on the
issues before the Court.

                                          CONCLUSION

       Saudi Arabia’s application to seal documents should be denied in its entirety. The parties
should be ordered to meet and confer to reach agreement on redactions for privacy information.




3
 The only case cited by the Kingdom that actually placed a “sensitive” or “deliberative”
document under seal, El Omari v. Ras Al Khaima Free Trade Zone Auth., 2017 WL 3896399
(S.D.N.Y. 2017), is plainly distinguishable. Not only did the court in El Omari dismiss the
plaintiff’s action, but it reviewed the document at issue in camera and determined that it
contained “highly sensitive” and “nonpublic” information, citing New York Times Co. v. U.S.
Dept. of Justice, 806 F.3d 682, 688 (2d Cir. 2015), a case which involved classified U.S.
government files about drone strikes. El Omari at *14.
                                                                                              Page 5
    Case 1:03-md-01570-GBD-SN Document 4373 Filed 01/22/19 Page 6 of 6




KREINDLER & KREINDLER LLP             MOTLEY RICE LLC


By: /s/ Steven R. Pounian             By: /s/ Robert T. Haefele
James P. Kreindler, Esq.              Robert T. Haefele, Esq.
Steven R. Pounian, Esq.               28 Bridgeside Boulevard
750 Third Avenue                      Mt. Pleasant, SC 29464
New York, NY 10017                    843-216-9184
212-687-8181                          For the Plaintiffs Exec. Committees
For the Plaintiffs Exec. Committees

COZEN O’CONNOR


By: /s/ Sean P. Carter
Sean P. Carter, Esq.
1650 Market Street, Suite 2800
Philadelphia, PA 19103
215-665-2105
For the Plaintiffs Exec. Committees




                                                                            Page 6
